DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an internal combustion system, comprising: an engine; a cooling circulation mechanism that circulates a coolant to the engine while cooling the coolant, the coolant adapted to cool the engine and containing ethylene glycol; and a temperature sensor that measures a temperature of the coolant having passed through the engine, wherein: the internal combustion system further includes a control device, the control device having: a number of starts counting unit that determines a cold start of the engine and counts the number of cold starts during a period until the coolant is exchanged; an accumulated amount of time measuring unit that measures an accumulated amount of time when the temperature of the coolant measured by the temperature sensor is equal to or higher than a defined temperature during the period until the coolant is exchanged; and an exchange determination unit that determines that the coolant needs to be exchanged, when the accumulated amount of time is equal to or greater than a defined amount of time and the number of cold starts is equal to or greater than a defined number of times. Cooling systems tied to cold starts are well-known in the art such Furata et al. (US 2014/0023107) and Takahashi (US 2016/0333829). However, none teach the cold start counter and controlling the heat exchange based on the time periods of cooling as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747